Citation Nr: 1326672	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-24 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a urological disorder, including kidney stones.

2.  Entitlement to service connection for a urological disorder, including kidney stones.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from October 1958 to April 1962.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.
 
A review of the Veteran's virtual VA folder reveals that not all documents in that folder were considered by the RO in adjudicating the Veteran's claim.  As the Veteran's claim is being remanded, the agency of original jurisdiction will have an opportunity to review the evidence that is in the virtual VA folder.

The issue of entitlement to service connection for a urological disorder, including kidney stones, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not appeal a December 1994 rating decision that denied service connection for a urological disorder, including kidney stones. 

2.  Evidence received since the December 1994 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim for service connection for a urological disorder, including kidney stones. 


CONCLUSION OF LAW

New and material evidence to reopen the claim of service connection for a urological disorder, including kidney stones, has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and implemented at 38 C.F.R. § 3.159 (2012), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to service for a urological disorder, including kidney stones, has been reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2012).  Absent appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2012).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's initial claim for service connection for a urological disorder was denied by the RO in July 1963.  The Veteran was notified of the denial and of his appellate rights by way of a notice dated in that same month.  The Veteran did not file a notice of disagreement or new and material evidence within one year and the decision became final.  In December 1994 the RO reopened the Veteran's claim and then denied service connection for a urological disorder, including kidney stones.  The Veteran filed a notice of disagreement and the RO issued a statement of the case in July 1995.  The Veteran submitted communications in July 1995 in which he requested a hearing.  In October 1995, he stated that he would not be able to attend the hearing scheduled during that month and asked for postponement.  He did not however request an extension of the time period for filing a substantive appeal.  See 38 C.F.R. § 20.303.  In April 1996, the RO informed him that the period of time for filing a substantive appeal had expired and provided him with notice of his appellate rights.  As the Veteran did not timely file a substantive appeal or request an extension of time in which to file the substantive appeal, the rating decision of December 1994 became final.
 
The Veteran maintains that he developed a kidney disorder during service and that he has had a kidney disorder ever since. 

The evidence of record prior to the December 1994 final rating decision included the service treatment records which show that the Veteran complained of sharp lumbar area pain in January 1960 and the examiner suspected renal stones.  

The Veteran was hospitalized by VA in June 1963 reporting a history of right flank pain since October 1962.  He reported gross hematuria in January 1963.  No urologic disease was found.  

VA examination in July 1963 notes that in March 1963 the Veteran had abdominal pains and that he had been found to have large clumps of blood cells in his urine.  At that time right renal calculus was suspected.  The July 1963 VA examiner found no urological disease. 

August 1991 treatment records from the Bertha Medical Clinic note that the Veteran reported pain in his left flank area.  The Veteran reported that he had had a similar problem in the right flank area in the spring.  The Veteran was found to have kidney stones.   

The evidence submitted since the December 1994 decision includes VA treatment records that state the Veteran received a kidney stent in 2005 and that he currently has renal artery stenosis.  In addition, the Veteran asserts that his disability was incurred as a result of exposure to toxins in service, including Strontium 90, agent orange, JP4 jet fuel, and a cholera shot.  While the Veteran asserted exposure to Strontium 90 in connection with an earlier claim, he provided additional details in a June 2010 affidavit.  He asserted that he saw Dr. Adkins at the Bertha Clinic shortly after discharge from service who said his kidneys were full of back spots.  The physician indicated that a hair analysis test would show what the problem was with the Veteran and testing revealed that he was exposed to a high level of Strontium 90 radiation.  As the newly submitted affidavit indicates that the Veteran was seen for kidney problems shortly after service, and testing reportedly revealed exposure to Strontium 90, which exposure the Veteran asserts happened in service, the newly submitted evidence is material to the Veteran's claim.  Because new and material evidence has been received, the claim for service connection for a urological disorder, including kidney stones is reopened.



ORDER

New and material evidence having been received, the claim of service connection for a urological disorder, including kidney stones, is reopened


REMAND

The treatment records regarding the Veteran's kidney stent in 2005 should be obtained and associated with the record.  

The Veteran should be provided a VA genitourinary examination.  A VA medical opinion should be obtained regarding whether any current kidney or other urological disability is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA and non-VA treatment records pertaining to his claimed genitourinary disorder that are potentially available and not already of record.  In particular, the Veteran is requested to authorize the release of records regarding the medical treatment for his kidneys that resulted in his receiving a kidney stent in 2005.

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  When the above action has been accomplished afford the Veteran a VA genitorurinary examination.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination.  The examiner should indicate review of the Veteran's claims folder including the service treatment records and private treatment records.  The examiner should diagnose all kidney/urological disorders.  

The examiner should opine whether it is at least as likely as not (50 percent probability or more) any current kidney/urological disability, including renal artery stenosis, is related to the Veteran's military service, including the complaints of back pain in January 1960, and reported exposure to Strontium 90, agent orange, JP4 jet fuel and a cholera shot therein.  A rationale for all opinions should be provided.

3.  If the examiner determines that the Veteran has a kidney/urological disability that is related to Strontium 90 or agent orange, undertake any development action that is required to ascertain exposure to such in service.  See 38 C.F.R. § 3.311 and/or M21-1MR, Part IV, Chap. ii, Sec. 2. Par. C.10.o.  

4.  When the above actions have been accomplished, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and afforded the appropriate period of time to respond.  The SSOC should include review of all evidence received since the January 2012 SSOC, including the VA treatment records contained in the Veteran's virtual VA file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


